            Case 1:19-cr-00144-AKH Document 44 Filed 10/24/19 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                               - - - - - X
UNITED STATES OF AMERICA

                - v. -                                                                       ORDER

TARECK ZAIDAN EL AISSAMI MADDAH, et al.,                                                     19 Cr. 144 (AKH)

                                                      Defendants.
-   -   -   -   -   -    -   -    -   -   -   -   -    -   -   -    -   -   -       -   X


                    IT IS HEREBY ORDERED that the October 22, 2019 conference

is adjourned until January 3, 2020 at 11:00 a.m.;

                    IT IS FURTHER ORDERED that the time between October 22,
            I

2019 and January 3, 2020 is excluded in the interests of justice

under the Speedy Trial Act, 18 U.S.C.                                           §       3161 (h) (7) (A), in order to

allow       the         defendants            additional                time            to   review    the   voluminous

discovery and                    to   permit           the         parties              time   to     engage   in   plea

negotiations ..                  The Court finds that the ends of justice served by

this exclusion of time outweigh the interests of the public and

the defendants in a speedy trial.

SO ORDERED.

Dated:          New York, New York
                October ;i_j_, 2019



                                                      HONORABLE ALVIN K. HELLERSTEIN
                                                      United States District Judge
                                                      Southern District of New York.
